PER CURIAM.
Appellant’s sentencing guidelines score-sheet erroneously scores victim injury as severe, when in fact the trial court ruled that the injuries were moderate. The State conceded the error in its brief, which the appellant called to our attention by filing a motion to expedite review based on the concession of *1184error. We commend the filing of the motion to expedite, or any other motion by any party which points out that there has been a concession on all issues. This can speed up resolution by at least several months, if not more, depending on our backlog of cases. We reverse and remand for resentencing with a corrected scoresheet.
WARNER, KLEIN and SHAHOOD, JJ., concur.